Mr. Justice Bradley,
continuing, delivered the opinion of the court in this case.
It is manifest from the terms of the act of 1871, as well as that of 1879, under which tax-receivable coupons were authorized to be and were issued, that said coupons were intended to circulate from hand to hand, being expressly- made payable to bearer, and being made receivable for taxes, debts, dues and demands due to the State. Any undue restraint upon the free negotiability of these instruments, therefore, would be a violation of the clear understanding and agreement of the parties. That the license required by the 65th section of the tax act - of March 15, 1884, as amended by the act of May 23, 1887, was a very material interference with such negotiability, is most manifest. ■ If sustained as a valid act of legislation, and carried *701into effect, it would prevent the negotiation of such coupons by any holder thereof. The enormous license fee of one thousand dollars in towns of more than ten thousand inhabitants and of five hundred dollars in other counties and towns, with the exception of twenty per cent of the face value on every coupon sold, was absolutely prohibitory in its effect. A material quality of the coupons — their negotiability — was thereby destroyed. The point cannot be made any clearer by argument than it appears by the mere statement of it. This follows whether the law is construed as applicable to the sale by a coupon-holder of his own coupons, or to the sale or passing by any person of coupons for another. An owner of coupons residing in New York or London, under the operation of the law, if the coupons were not paid by the State when they became due, would be obliged to go in person to Yirginia in order to dispose of them to those who might be able and willing to use them in the payment of taxes.
The judgment in this case must also he reversed, and the record remanded for the purpose of such proceedings to he had as law and justice may require in accordance with . this opinion.